                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF MISSOURI
                                 SOUTHERN DIVISION

 UNITED STATES OF AMERICA,

                              Plaintiff,

        v.                                      No. 03-03011-CR-3-S-MDH

 ALONZO F. ELLERMAN,

                              Defendant.

              GOVERNMENT’S RESPONSE IN OPPOSITION TO
           DEFENDANT’S PRO SE REQUEST TO REDUCE SENTENCE
        PURSUANT 18 U.S.C. §3582(c)(1)(A)(i) – COMPASSIONATE RELEASE

       The United States of America, through Timothy Garrison, United States Attorney for the

Western District of Missouri, and the undersigned attorney, provides the following response in

opposition to the defendant’s motion for compassionate release pursuant to critical medical

necessity. Specifically, the defendant, who received a sentence of 360 months for conspiracy to

distribute 500 grams or more of a mixture or substance containing a detectable amount of

methamphetamine, as well as for being a felon in possession of a firearm, now seeks to have his

sentences reduced to time served, or to home confinement, based upon extraordinary and

compelling reasons. The defendant asserts that as a 59 year old with asthma, hypertension, and

with neck and spinal pain issues, coronavirus (COVID-19) places him at risk if the defendant

remains in the custody of the Bureau of Prisons (BOP).          Because the defendant has not

demonstrated extraordinary and compelling reasons justifying a reduction, and further because the

defendant poses continued danger to community, the Government opposes the request and asks

the Court to deny the defendant’s motion.
                                         I. Procedural History

       On January 23, 2003, the Grand Jury by indictment charged the defendant, with conspiracy

to distribute 500 grams or more of a mixture or substance containing a detectable amount of

methamphetamine in violation of 21 U.S.C. § 841(a)(1) and (b)(1)(A) as well as with being a felon

in possession of a firearm in violation of 18 U.S.C. § 922(g)(1). (Crim. DCD 1.) On November

5, 2003, the defendant was convicted after a three-day jury trial of both counts in the indictment

under which he was charged. (Crim. DCD 155.) On March 5, 2004, the Court sentenced the

defendant to 360 months on Count One, which was the conspiracy charge, and 120 months on

Count Two, which was the firearms charge, in the United States Bureau of Prisons, with the

sentences to be run concurrently. (Crim. DCD 205.) Based on the information made available on

the Bureau of Prisons Inmate Locator, the defendant is 59 years old and is incarcerated at the

Leavenworth-USP,      with    a    projected   release   date   of   March     28,   2029.    (See

https://www.bop.gov/inmateloc/.)

       The defendant has indicated that he filed a request with the warden at Leavenworth-USP

for compassionate release. The Government has not been able to confirm if the warden at

Leavenworth has denied the request. As of September 17, 2020, 12:00 p.m., Central Standard

Time, there are 167 active cases of COVID-19 at Leavenworth-USP within the inmate population

and five active cases with staff, and 59 inmates and five staff have recovered from the virus, with

no deaths of either staff or inmates. See https://www.bop.gov/coronavirus/.

                             II. First Step Act and Compassionate Release

       The First Step Act, effective December 21, 2018, provides inmates the ability to file a

motion for compassionate release, an ability previously only vested in the United States Bureau of

                                                2
Prisons (BOP). Under 18 U.S.C. § 3582(c) a court may not modify a term of imprisonment once

it has been imposed except that, under subsection § 3582(c)(1)(A), a court may reduce a term of

imprisonment upon finding “extraordinary and compelling reasons,” if such reduction is consistent

with applicable policy statements of the Sentencing Commission, after considering the factors set

forth in 18 U.S.C. § 3553(a), and after determining the defendant is not a danger to the community

as provided in 18 U.S.C. § 3142(g). (U.S.S.G. § 1B1.13(2).) The pertinent policy statement,

U.S.S.G. § 1B1.13, defines specific medical, age, and family circumstances as possibly justifying

a sentencing reduction under this statute, and further authorizes a sentencing reduction based on

an extraordinary and compelling circumstance identified by the BOP. (§1B1.13 Commentary

n.1(D).)

       The statute, 18 U.S.C. §3582(c)(1)(A), originally permitted judicial relief only upon a

motion by the Director of the BOP. Section 603(b) of the First Step Act now permits courts to act

“upon motion of the Director of the Bureau of Prisons, or upon motion of the defendant after the

defendant has fully exhausted all administrative rights to appeal a failure of the Bureau of Prisons

to bring a motion on the defendant’s behalf or the lapse of 30 days from the receipt of such a

request by the warden of the defendant’s facility, whichever is earlier.”

       A. Administrative Remedy

       As the proponent of a motion, the inmate bears the burden of proving both that they have

satisfied the procedural prerequisites for judicial review—i.e., that they have “exhausted all

administrative rights to appeal a failure of the [BOP] to bring a motion on [his] behalf” or that 30

days have lapsed “from the receipt of such a request by the warden”—and that “extraordinary and

compelling reasons” exist to support the motion. 18 U.S.C. § 3582(c)(1)(A); see United States v.

Butler, 970 F.2d 1017, 1026 (2d Cir. 1992) (“A party with an affirmative goal and presumptive

                                                 3
access to proof on a given issue normally has the burden of proof as to that issue.”); cf.

United States v. Hamilton, 715 F.3d 328, 337 (11th Cir. 2013) (“[A] defendant, as the § 3582(c)(2)

movant, bears the burden of establishing that a retroactive amendment has actually lowered his

guidelines range in his case.”).

       Here the defendant has asserted that he has exhausted his administrative rights. The

Government in this case will concede that the defendant has exhausted his administrative claims.

Regardless, the defendant should not be released because he has not alleged extraordinary and

compelling reasons for his compassionate release and further he remains a danger to the

community.

       B. The Defendant has not Identified Extraordinary and Compelling Reasons

       The Sentencing Commission’s pertinent policy statement related to extraordinary or

compelling reasons appears at U.S.S.G. § 1B1.13. As amended November 1, 2018, the statement

repeats the text of 18 U.S.C. § 3582(c)(1)(A) and adds that the court should reduce the sentence

only if the “defendant is not a danger to the safety of any other person or to the community, as

provided in 18 U.S.C. § 3142(g).”

       The BOP promulgated Program Statement 5050.50, amended effective January 17, 2019,

to set forth its own internal criteria for evaluating compassionate release requests. Courts have

frequently upheld the BOP’s discretionary authority in its management duties over federal

prisoners. See Tapia v. United States, 564 U.S. 319, 331 (2011) (“When a court sentences a federal

offender, the BOP has plenary control, subject to statutory constraints, over [the place of

imprisonment and treatment programs].”).

        Medical Condition of the defendant

       The application notes for U.S.S.G. 1B1.13 define medical condition of the defendant as:

                                                4
       Medical Condition of the Defendant.--

               (i) The defendant is suffering from a terminal illness (i.e., a serious and advanced
       illness with an end of life trajectory). A specific prognosis of life expectancy (i.e., a
       probability of death within a specific time period) is not required. Examples include
       metastatic solid-tumor cancer, amyotrophic lateral sclerosis (ALS), end-stage organ
       disease, and advanced dementia.

              (ii) The defendant is--

                  (I) suffering from a serious physical or medical condition,

                  (II) suffering from a serious functional or cognitive impairment, or

                  (III) experiencing deteriorating physical or mental health because of the aging
       process,

       that substantially diminishes the ability of the defendant to provide self-care within the
       environment of a correctional facility and from which he or she is not expected to recover.

(U.S.S.G. § 1B1.13 Application Note 1(A).)

       In this case, the defendant expresses concern for his health related to the coronavirus

pandemic, because his BOP facility does not comply with CDC social distancing guidelines, the

large number of cases at Leavenworth-USP and further because guards and inmates refuse to wear

masks. The defendant asserts the following medical conditions: asthma, hypertension, and various

neck and spinal fusion procedures that cause chronic pain. These assertions are supported by the

defendant’s 232 pages of BOP medical records, available upon the request of the Court. The same

records, however, indicate that the defendant’s various aliments are being adequately treated by

the BOP. The BOP medical records do not show any compelling medical reasons for release.

       The defendant has not established that his condition is so extraordinary or compelling that

he should be immediately released. The defendant is 59 years old, is in relatively good health

apart from the aliments listed above. Currently, according to the BOP, there are 167 active

COVID-19 infected inmates at Leavenworth-USP, with zero inmate and staff deaths.               See

                                                 5
https://www.bop.gov/coronavirus/. The defendant’s moderate asthma and chronic pain, coupled

with the fact that no inmates have died at Leavenworth from COVID-19 supports a denial of the

defendant’s compassionate release motion. See United States v. Falls, 14-CR-74 CJW-MAR,

2020 WL 4193271, at *6 (N.D. Iowa July 21, 2020) (“[the defendant] is only 39 years old. . . .

Defendant's only two conditions which raise his susceptibility to COVID-19, COPD and asthma,

are moderate and well-controlled. . . . Moreover, FCI Danbury currently has no active cases of

COVID-19, although one inmate has died and a significant number of inmates and staff persons

have recovered.”)

       The medical care received by the defendant at Leavenworth is a testament to the

commitment by the BOP to provide good medical care and the ability of the BOP to properly

segregate and treat persons infected with COVID-19. The defendant’s motion does not address

the measures that the BOP is undertaking to prevent the spread of the virus. The medical concerns

the defendant alleges will remain concerns if released from custody. Although our nation is in the

midst of a national crisis requiring extraordinary measures, § 3582 contemplates compassionate

release, not the widespread release of inmates serving lawfully-imposed sentences. See United

States v. Qazi, Crim. A. No. 16-20437, 2020 WL 2526118, at *2-3 (E.D. Mich. May 18, 2020)

(denying compassionate release for 49-year-old inmate with diabetes, hyperlipidemia, hepatitis B,

and sleep apnea, finding threat of COVID-19 to be too speculative).

       The defendant is not claiming that he is suffering from a terminal illness or serious physical

or medical condition “that substantially diminishes the ability of the defendant to provide self-care

within the environment of a correctional facility and from which he or she is not expected to

recover.” U.S.S.G. § 1B1.13 cmt. n.1(A)(i), (ii). Even when a prisoner is suffering from an illness,



                                                 6
a reduction in sentence due to a medical condition is a rare event. See United States v. Mitchell,

No. 5:10-CR-50067-001, 2020 WL 544703, at *3 (W.D. Ark. Feb. 3, 2020).

       Concerns about potential exposure to COVID-19 are not sufficient to justify compassionate

release. See United States v. Eberhart, No. 13-CR-00313-PJH-1, 2020 WL 1450745, at *2 (N.D.

Cal. Mar. 25, 2020) (“General concerns about possible exposure to COVID-19 do not meet the

criteria for extraordinary and compelling reasons for a reduction in sentence set forth in the

Sentencing Commission’s policy statement on compassionate release, U.S.S.G. § 1B1.13.”); see

also United States v. Clark, No. CR 17-85-SDD-RLB, 2020 WL 1557397, at *5 (M.D. La. Apr. 1,

2020) (quoting Eberhart); United States v. Zywotko, No. 219CR113FTM60NPM, 2020 WL

1492900, at *2 (M.D. Fla. Mar. 27, 2020) (same). Having been diagnosed with COVID-19 and

then recovering in BOP custody does not automatically require release. United States v. Antonio

Clemons, 4:18CR610 HEA, 2020 WL 4284553, at *2 (E.D. Mo. July 27, 2020)(Even though the

defendant had COVID-19 while in BOP custody, he had recovered and the records provided show

that defendant received full and competent medical care with BOP.)

       The Government is attune to the difficulties facing inmates, however, this particular

instance simply fails to meet the requirements of the law and policy. In Dillon v. United States,

560 U.S. 817, 826, (2010) the Supreme Court determined that the sentencing court could only

consider a reduction in sentencing if such a reduction is consistent with applicable policy

statements issued by the Sentencing Commission. Based on that reasoning, U.S.S.G. § 1B1.13 is

mandatory and the defendant’s request does not meet the requirements for release.

       Age of the defendant

       The application notes for U.S.S.G. 1B1.13 define age of the defendant as:

       Age of the Defendant.--

                                                7
       The defendant --

               (i) is at least 65 years old;

               (ii) is experiencing a serious deterioration in physical or mental health because of
       the aging process; and

             (iii) has served at least 10 years or 75 percent of his or her term of imprisonment,
       whichever is less.

(U.S.S.G. § 1B1.13 Application Note 1(B).)

       In this case, the defendant is 59 years of age and has made no showing he has suffered a

serious deterioration in his physical or mental health because of the aging process. The defendant

has made an inadequate showing of extraordinary and compelling circumstances. There is no

evidence or claim that he is unable to provide self-care or perform daily living activities due to his

age. The defendant has failed to sustain his burden to prove that he meets the requirements for

compassionate release or a reduction of sentence. The defendant also fails to demonstrate how his

age places him at an increased risk should the defendant contract the coronavirus. Once again, the

defendant’s circumstance is not extraordinary in the context that many individual across the nation

are in the same or similar position as the defendant, and the defendant’s age remains the same

whether he is released.

       Family Circumstances

       The application notes for U.S.S.G. 1B1.13 define family circumstances as:

               Family Circumstances.--

              (i) The death or incapacitation of the caregiver of the defendant's minor child or
       minor children.

              (ii) The incapacitation of the defendant's spouse or registered partner when the
       defendant would be the only available caregiver for the spouse or registered partner.

(U.S.S.G. § 1B1.13 Application Note 1(C).)

                                                  8
       The defendant makes no assertion that family circumstances require him to be home.

Consequently, he cannot meet the existence of family circumstances as a critical necessity

requiring compassionate release.as set forth in Commission’s policy statement.

       Other Reasons

       The application notes for U.S.S.G. 1B1.13 define other reasons as:

       Other Reasons.--

               As determined by the Director of the Bureau of Prisons, there exists in the
       defendant's case an extraordinary and compelling reason other than, or in combination
       with, the reasons described in subdivisions (A) through (C).

(U.S.S.G. § 1B1.13 Application Note 1(D).)

       Here, the defendant suggests that early release is warranted due to the numerous education

programs in which he has participated while in BOP and because he has a viable home plan. The

defendant also states that he has had no disciplinary actions for the past 18 years in the BOP. The

defendant also suggests that if he were sentenced today, it would be a significantly lower sentence

because of subsequent changes in the sentencing guidelines. However, these are not extraordinary

and compelling reasons for release.

       BOP efforts regarding COVID-19

       Additionally, the defendant’s motion, does not address the measures that the BOP is

undertaking to prevent the spread of the virus. The BOP has taken significant measures to protect

the health of all inmates. The BOP began planning for potential coronavirus transmissions in

January 2020. At that time, the agency established a working group to develop policies in

consultation with subject matter experts in the Centers for Disease Control (CDC), including by

reviewing guidance from the World Health Organization (WHO). On March 13, 2010, the BOP

announced that it was implementing the Coronavirus (COVID 19) Phase II Action Plan in order

                                                9
to minimize the risk of COVID-19 transmission into and inside its facilities. The Action Plan

comprises many preventive and mitigation measures, including the following:

        •       Screening of Inmates and Staff: All new BOP inmates are screened for COVID-19

symptoms and risk of exposure. Asymptomatic inmates with a documented risk of exposure will

be quarantined; symptomatic inmates with documented risk of exposure will be isolated and tested

pursuant to local health authority protocols. In areas with sustained community transmission, all

facility staff will be screened for self-reported risk factors and elevated temperatures. (Staff

registering a temperature of 100.4 degrees F or higher will be barred from the facility).

        •       Quarantine Logistics: All BOP institutions establish quarantine areas within their

facilities to house any inmates found to be infected with or at heightened risk of being infected

with coronavirus pursuant to the above-described screening protocol.

        •       Suspension of Social Visits and Tours: The BOP placed a 30-day hold on all social

visits and tours.

        •       Suspension of Legal Visits: The BOP placed a 30-day hold on legal visits, with

exceptions permitted on a case-by-case basis.

        •       Suspension of Inmate Movements: The BOP ceased the movement of inmates

amongst its facilities for at least 30 days, with exceptions for medical treatment and other

exigencies.

        •       Modified Operations: BOP facilities modified operations in order to maximize

social distancing.

        On March 18, 2020, the BOP implemented Phase III of the Action Plan maximizing

telework for locations that perform administrative services. All cleaning, sanitation, and medical

supplies were inventoried, and sufficient supplies were on hand and ready to be distributed to

                                                10
facilities as necessary. The BOP placed additional orders for supplies, in case of a protracted

event.                                                                                            See

https://www.bop.gov/resources/news/pdfs/20200324_bop_press_release_covid19_update.pdf

(phases I-III).

         Phase IV of the Action Plan was implemented on March 26, 2020. The BOP revised and

updated its quarantine and isolation procedures to require all newly admitted inmates, whether in

a sustained community transition area or not, be assessed using a screening tool and temperature

check. Asymptomatic inmates are placed in quarantine for a minimum of 14 days or until cleared

by medical staff. Symptomatic inmates are placed in isolation until they test negative for COVID-

19 or are cleared by medical staff as meeting CDC criteria for release from isolation.

         On April 1, 2020, in response to a growing number of quarantine and isolation cases, the

BOP implemented Phase V and directed the following actions be taken immediately to further

mitigate the exposure and spread of COVID-19:

         •        For a 14-day period, inmates in every institution be secured in their cells/quarters

to decrease the spread of the virus.

         •        During this time, to the extent practicable, inmates should still have access to

programs and services that are offered under normal operating procedures, such as mental health

treatment and education.

         •        The BOP is to coordinate with the United States Marshals Service to significantly

decrease incoming movement during this time.

         •        After 14 days, this decision will be reevaluated.




                                                   11
         •        Limited group gathering will be afforded to the extent practical to facilitate,

commissary, laundry, showers, telephone, and Trust Fund Limited Inmate Computer System

(TRULINCS) access.

         See https://www.bop.gov/resources/news/20200331_covid19_action_plan_5.jsp (phases

IV-V).

         Phase VI, implemented on April 13, 2020, extends all Phase V measures until May 18,

2020.        https://www.bop.gov/resources/news/pdfs/20200414_press_release_action_plan_6.pdf.

Further details regarding the BOP’s COVID-19 action plan and efforts are available at

https://www.bop.gov/resources/news/20200313_covid-19.jsp and at a daily updated resource

page: https://www.bop.gov/coronavirus/index.jsp.

         Taken together, these measures are designed to sharply mitigate the risks of COVID-19

transmission in a BOP institution. BOP professionals continue to monitor this situation and adjust

practices as necessary to maintain the safety of prison staff and inmates while also fulfilling its

mandate of incarcerating all persons sentenced or detained based on judicial orders.

         Unfortunately, inmates have nevertheless become ill, and more likely will in the weeks

ahead.       Nevertheless, the solution is not to exclude BOP from reviewing applications for

compassionate release. There are many challenging factors to consider during this pandemic, and

the BOP should have the opportunity to assess those factors during the statutorily required review

period. For example, notwithstanding the current pandemic crisis, the BOP must carry out its

charge to incarcerate sentenced criminals to protect the public. It must consider the effect of a

mass release on the safety and health of both the inmate population and the citizenry. It must

marshal its resources to care for inmates in the most efficient and beneficial manner possible. It

must assess release plans, which are essential to ensure that a defendant has a safe place to live

                                                 12
and access to health care in these difficult times. Moreover, it must consider myriad other factors,

including the availability of transportation for inmates (at a time that interstate transportation

services often used by released inmates are providing reduced if any service), and of supervision

of inmates once released (at a time that the Probation Office has necessarily cut back on home

visits and supervision).

       In addition, in an effort to relieve the strain on BOP facilities and assist inmates who are

most vulnerable to the disease and pose the least threat to the community, the BOP is exercising

greater authority to designate inmates for home confinement. On March 26, 2020, the Attorney

General directed the Director of the Bureau of Prisons, upon considering the totality of the

circumstances concerning each inmate, to prioritize the use of statutory authority to place prisoners

in home confinement. That authority includes the ability to place an inmate in home confinement

during the last six months or 10% of a sentence, whichever is shorter, see 18 U.S.C. § 3624(c)(2),

and to move to home confinement those elderly and terminally ill inmates specified in 34 U.S.C.

§ 60541(g). Further, Section 12003(b)(2) of the Coronavirus Aid, Relief, and Economic Security

Act (“CARES Act”), enacted on March 27, 2020, permits the BOP, if the Attorney General finds

that emergency conditions will materially affect the functioning of the Bureau of Prisons, to

“lengthen the maximum amount of time for which the Director is authorized to place a prisoner in

home confinement under the first sentence of section 3624(c)(2) of title 18, United States Code,

as the Director determines appropriate.” Pub. L. No. 116-136, § 12003(b)(2), 134 Stat. 281, 516

(to be codified at 18 U.S.C. § 3621 note.)      On April 3, 2020, the Attorney General gave the

Director of the BOP the authority to exercise this discretion, beginning at the facilities that thus

far have seen the greatest incidents of coronavirus transmission.



                                                 13
       Even though the Government has asked the Court to dismiss the defendant’s request, the

Government is sensitive to the issues the defendant raises related to the coronavirus pandemic. The

Government does not minimize the concern or the risk to inmates such as the defendant. At the

present time, the BOP has taken aggressive action to mitigate the danger for all inmates.

       C. Defendant Remains a Danger to the Community

       This Court may not reduce the defendant’s sentence unless it finds that “the defendant is

not a danger to the safety of any other person or to the community, as provided in 18 U.S.C.

§ 3142(g).” USSG § 1B1.13. This defendant is a danger to the community, and should not be

considered for compassionate release.

       Under 18 U.S.C. § 3142(g), the Court must consider four factors in determining whether

the defendant might present a danger: (1) the nature and circumstances of the offense charged;

(2) the weight of the evidence against the defendant; (3) the history and characteristics of the

defendant, including the defendant’s character, physical and mental condition, family and

community ties, past conduct, history relating to drug or alcohol abuse, criminal history, and record

concerning appearance at court, and (4) the nature and seriousness of the danger to any person or

the community that would be posed by the person’s release. 18 U.S.C. § 3142(g)(1)–(4).

Consideration of these factors—which are not affected by COVID-19—does not allow this Court

to conclude that this defendant is not a danger to the safety of any other person or the community.

       The nature and circumstances of the charges offense, § 3142(g)(1), and the weight of the

evidence, § 3142(g)(2), in the instant case demonstrate that the defendant should not receive early

release. The defendant was involving in a large-scale conspiracy to distribute methamphetamine.

The evidence was strong against the defendant was reflected by his conviction after a jury trial.

Additionally, the defendant has an extensive and criminal history that includes multiple

                                                 14
convictions for burglary, a conviction for Second Degree Assault, and Possession of a Controlled

Substance. (Crim. DCD 211, ¶¶ 80-85.)

       Nothing about the COVID-19 pandemic reduces the defendant’s danger to others. The

defendant has failed to demonstrate that the § 3142(g) factors the Court considered at the time of

detention or the § 3553(a) factors the Court considered at the time of sentencing have changed,

therefore the Court should deny the defendant’s motion for immediate release.

       D. Record of Rehabilitation is Not an Extraordinary and Compelling Reason

       Finally, the defendant states in his motion a record of rehabilitation, and the Government

does not dispute that the accomplishments the defendant has made in prison, as listed and

documented in his motion, are laudable. However, rehabilitation of a defendant is not, by itself,

an extraordinary and compelling reason for a reduction of a term of imprisonment. (U.S.S.G. §

1B1.13 Commentary n.3; 28 U.S.C. § 944(t).)

                              III. Home Confinement is Not Warranted

       The defendant asks the Court to compassionately release him out of the custody of the BOP

to “home confinement.”       The compassionate release provisions contemplate release, not

necessarily “home confinement.” However, if the Court were to interpret the defendant’s request

as a release to home confinement, the Court should decline the request because the authority to

release a defendant to serve his sentence under home confinement rests with the BOP and not the

Court. Title 18 U.S.C. §§3621(b) and 3624(c) impose upon the BOP a qualified obligation to

facilitate a prisoners’ transition from incarceration in a prison facility to a halfway house. (See

Elwood v. Jeter, 386 F.3d 842, 844, 847 (8th Cir. 2004).) “There is no question that § 3621(b)

provides the BOP with broad discretion to choose the location of an inmate’s imprisonment.” Fults

v. Sanders, 442 F.3d 1088, 1090 (8th Cir. 2006). In a case originating from the Western District

                                                15
of Missouri, in a concurring opinion, Justice Bright opined that the Second Chance Act of 2007

marked “an increasing special obligation to help federal offenders successfully reenter into

society.” United States v. Wessels, 539 F.3d 913, 915 (8th Cir. 2008) (Bright, J., concurring) (citing

Pub. L. No. 110-199, 122 Stat. 657 (Apr. 9, 2008).) The First Step Act further expanded the BOP’s

authority to place prisoners, providing more ways to reach rehabilitation goals, but it did not

change a District Court’s authority to place an inmate, and does not provide authority for the Court

to order placement in a halfway house or order home confinement.

       Here, because the defendant does not present an extraordinary and compelling reason that

justifies a reduction of his sentence, the Court should not reconsider the terms of his sentence.

Regardless of the Court’s determination on compassionate release, the authority to determine the

defendant’s placement for the remainder of his sentence rests with the BOP.

                                          CONCLUSION

       Based on the foregoing, the Government respectfully requests that the defendant’s motion

for compassionate release be denied.


                                                      Respectfully submitted,

                                                      TIMOTHY A. GARRISON
                                                      United States Attorney

                                               By     /s/ Randall D. Eggert

                                                      RANDALL D. EGGERT
                                                      Assistant United States Attorney

                                                      901 St. Louis, Suite 500
                                                      Springfield, Missouri 65806
                                                      Telephone: (417) 831-4406

                                                        Attorneys for Plaintiff


                                                 16
                               CERTIFICATE OF SERVICE

       The undersigned hereby certifies that a copy of the foregoing was delivered on September
17, 2020, to the CM-ECF system of the United States District Court for the Western District of
Missouri for electronic delivery to all counsel of record and defendant at:

                              Alonzo F. Ellerman
                              Reg. No. 15633-045
                              Federal Prison Camp
                              P.O. Box 1000
                              Leavenworth, KS 66048


                                                   /s/ Randall D. Eggert
                                                   Randall D. Eggert
                                                   Assistant United States Attorney




                                              17
